      Case 4:19-cv-00226 Document 341-1 Filed on 12/04/20 in TXSD Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,                 §
     Plaintiffs,                         §
                                         §
 v.                                      §
                                         §
                                                    Case No. 4:19-cv-00226
 HARRIS COUNTY, TEXAS, et al.,           §
     Defendants,                         §
                                         §
 STATE OF TEXAS, et al.,                 §
     Intervenor-Defendants.              §


                      ORDER GRANTING STATE INTERVENORS’
                       UNOPPOSED MOTION TO WITHDRAW


        Before the Court is the State of Texas’, Governor of Texas’, and Attorney

General of Texas’ (“State Intervenors”) Unopposed Motion to Withdraw. After

consideration of the State Intervenors’ motion, the Court is of the opinion that the

motion has merit and should be GRANTED.

        IT IS THEREFORE ORDERED that State Intervenors’ Motion to Withdraw is

GRANTED and the State Intervenors are, accordingly, no longer involved in this

matter.



        SIGNED on this the ______ day of December, 2020.



                                   LEE H. ROSENTHAL
                                   UNITED STATES DISTRICT JUDGE
